China Pharma Holdings, Inc. Second Floor, No. 17, Jinpan Road Haikou, Hainan Province, China 570216 December 29, 2011 VIA EDGAR Ms. Tabatha Akins Staff Accountant Division of Corporation Finance Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: China Pharma Holdings, Inc. Form 10-K for the fiscal year ended December 31, 2010 Filed March 3, 2011 and Amended March 17, 2011 Form 10-Q for the period ended March 31, 2011 Filed May 10, 2011 File No. 001-34471 Dear Ms. Akins: China Pharma Holdings, Inc., a Delaware corporation (the “Company”), is in receipt of the letter from the staff of the Securities and Exchange Commission dated December 16, 2011 (the “Comment Letter”) to the Company, with respect to the subject filings. As part of the discussion on the conference call among you, our auditor, Douglas D. Hawkes, Partner of HANSEN, BARNETT & MAXWELL, P.C. and our legal counsel, Elizabeth Chen, Partner of Pryor Cashman LLP on December 28, 2011, due to the holiday season and the efforts the Company needs to gather for a thorough response to the Comment Letter,we hereby submit this written extension request for an extension of ten business days from the initial response due date January 3, 2012.We expect to respond to the Comment Letter by January 18, 2012. Please feel free to contact me or Elizabeth Chen, Esq. at 212-326-0199 or via fax at 212-798-6366,in case you have any further comments or questions in this regard. Very truly yours, /s/ Zhilin Li Zhilin Li Chief Executive Officer
